Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-3, 5-12 and 14-22 are pending.
Response to Arguments
3.	Applicant’s arguments, see Pages. 7-8, filed on 1/25/2021, with respect to the rejection(s) of claim(s) 1, 10, and 19 under Vittitow in view of Page have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, due to amendment to the claim a new ground(s) of rejection is made under Vittitow in view of Kerekes (US PG Pub: 2002/0104973).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 7-12, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vittitow (US PG Pub: 2016/0263833) in view of Kerekes (US PG Pub: 2002/0104973).
6.	Regarding claim 1, Vittitow teaches a computer-implemented method for printing a three-dimensional (3D) object, the method comprising: determining a first guide curve (e.g., Referring back to FIG. 1, it should be noted that layers deposited based on the instructions 
	Causing, based on the first guide curve a deposition tool to deposit a first layer of material onto a substrate (e.g., In these examples, because the side wall 614 is curved, the processor generating the instructions may interpolate corresponding angles to rotate the deposition axis 128 of the deposition head 112 based at least in part on the slope of the curve at various locations along the wall surface. Also, the instructions may direct the 3D printer to align the disposition axis with directions that are tangent to the portions of the wall surface adjacent to the current edge of the layer being deposited) (Para. [0056]);
	determining a second guide curve associated with the 3D model (e.g., Also as depicted in views 608, 610, example embodiments may also be operative to continue to rotate the deposition head for layers having adjacent wall surfaces that are no longer inclined but rather extend outwardly from the corresponding edges 628, 632 where material is being deposited. Aligning the deposition axis in this manner may be operative to produce a relatively smoother wall surface in view 610 than would be achievable if the deposition axis had remained vertical when adding layers from views 602 to 610)  (Para. [0057]);
	causing, based on the second guide curve, the deposition tool to deposit a second layer of material onto the first layer of material (e.g., Also as depicted in views 608, 610, example continue to rotate the deposition head for layers having adjacent wall surfaces that are no longer inclined but rather extend outwardly from the corresponding edges 628, 632 where material is being deposited. Aligning the deposition axis in this manner may be operative to produce a relatively smoother wall surface in view 610 than would be achievable if the deposition axis had remained vertical when adding layers from views 602 to 610) (Para. [0057]).
	Vittitow does not specifically teach detecting a non-uniformity in the first layer of material; determining a first position associated with the non-uniformity; and adjusting at least one parameter associated with the deposition tool when the deposition tool deposits the second layer of material proximate to the first position.
	Kerekes teaches detecting a non-uniformity in the first layer of material; determining a first position associated with the non-uniformity; and adjusting at least one parameter associated with the deposition tool when the deposition tool deposits the second layer of material proximate to the first position (e.g., The method comprises the steps of: 12 dispensing the build material to form a portion of a layer, 14 monitoring the surface of the portion of the layer to produce a height data signal, 16 processing the height data signal to produce feedback data, and 18 utilizing the feedback data to selectively dispense the build material at desired locations on the layer. The method is unique in that a closed loop system is established, wherein active feedback data is used to selectively target desired locations on the surface of the layer of the object for deposition of additional build material in order to dimensionally normalize the layer) (Para. [0044], also refer to Para. [0045] for further detail, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the

7.	Regarding claim 2, the combination of Vittitow and Kerekes teaches the computer-implemented method of claim 1, wherein Vittitow further teaches a portion of the first layer of material has a uniform thickness (e.g., In this example the deposition head may be operative to deposit a bead of material that ranges from 0.1 to 1.5 mm or larger in thickness (in the build direction) and ranges from 0.1 to 4 mm or larger in width) (Para. [0036]), and the second layer of material has a non-uniform thickness (e.g., However, it should be appreciated that different deposition heads and different additive processes may include other ranges of dimensions for the beads of material that are deposited to build up an article) (Para. [0036]).  
8.	Regarding claim 3, the combination of Vittitow and Kerekes teaches the computer-implemented method of claim 2 wherein Kerekes further teaches depositing the second layer of material comprises causing the deposition tool to increase a deposition rate while traversing the second guide curve (e.g., This is preferred since the computer controller 35 already holds the data descriptive of the layer being formed, and because the computer controller also controls the selective dispensing of the build material from the dispensing trolley 21. Thus, the computer controller is well suited to process the height data signals to establish the feedback data and instruct the dispensing trolley 21 to selectively dispense the build material at the desired locations on the layer being formed) (Para. [0055]).  
9.	Regarding claim 7, the combination of Vittitow and Kerekes teaches the computer-implemented method of claim 2 wherein Vittitow further teaches the at least a portion of the first layer of material forms a positive angle relative to horizontal (e.g., Thus, the instructions additional layer the instructions are generated based at least in part on a determined change in slope of the convexly shaped side wall 614 to incrementally change the angle of the deposition axis 128 of the deposition head 112 so as to be generally aligned with the geometry of the wall surface that is adjacent to the current layer being deposited along the current edge of the wall surface. Thus in views 604 and 606 the angles 624 and 626 are sequentially less steep than the angle 622 in view 602) (Para. [0055]).  
10.	Regarding claim 8, the combination of Vittitow and Kerekes teaches the computer-implemented method of claim 1, wherein Kerekes further teaches, the non-uniformity is detected via a reality capture device while the deposition tool is depositing the second layer of material via the deposition tool (Refer to Para. [0055]-[0056], and Fig. 5-6)
11.	Regarding claim 9, the combination of Vittitow and Kerekes teaches the computer-implemented method of claim 1, wherein Kerekes further teaches adjusting the at least one parameter comprises causing the second layer of material to meet at least one design criterion, and the at least one parameter comprises a deposition rate associated with the deposition tool (e.g., Uniquely, the surface scanning system 44 of the closed loop SDM apparatus 76 actively monitors the surface of every layer of the object 20 being formed and provides feedback for selectively dispensing build material to desired locations on the object to dimensionally normalize every layer) (selective dispensing build material includes controlling the dispensing rate based on surface scanning) (Para. [0056]).
12.	Regarding claim 10, Claim 10 recites a non-transitory computer-readable medium that, when executed by a processor, causes the processor to print a three-dimensional (3D) object by 
13.	Regarding claim 11, as to claim 11, applicant is directed to the citation of claim 2 above.
14.	Regarding claim 12, as to claim 12, applicant is directed to the citation of claim 3 above.
15.	Regarding claim 16, as to claim 16, applicant is directed to the citation of claims 6-7, respectively above.
16.	Regarding claim 19, Claim 19 recites a system that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 19.
17.	Regarding claim 17 and 20, as to claim 17 and 20, applicant is directed to the citation of claim 8 above.
18.	Regarding claim 21, as to claim 21, applicant is directed to the citation of claim 9 above.
19.	Claims 5-6, 14-15, and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Vittitow in view of Kerekes, and further in view of Page (US PG Pub: 2015/0266235).
20.	Regarding claim 5, the combination of Vittitow and Kerekes teaches the computer-implemented method of claim 1 but does not specifically teach wherein further teaches wherein the second layer of material comprises a non-planar surface.    
	Page teaches wherein further teaches wherein the second layer of material comprises a non-planar surface (e.g., Generally, non-planar layers may be created via non-planar relative motion (e.g., relative motion in all three axes) of an extruder or other material deposition system relative to the part 300 so that the form of shell filaments 302 more closely matches the desired part shape than does the part 200 of FIGS. 2A-2C. Shell filaments 302 may also incorporate decorative and/or structural filament patterns 304) (Para. [0073]).    

effective filing date of the claimed invention, having the teachings of Vittitow, Kerekes and Page before him/her, to modify the combined teachings of Vittitow, and Kerekes to include the teaching of Page with the motivation to manufacture the part more quickly and be stronger (Page: Para. [0135]).
21.	Regarding claim 6, the combination of Vittitow, Kerekes, and Page teaches the computer-implemented method of claim 5 wherein Vittitow further teaches comprising generating the second layer of material by causing the deposition tool to traverse from a first location on the first layer of material to a second location on the first layer of material along the second guide curve, wherein the second guide curve comprises an arc (e.g., In these examples, because the side wall 614 is curved, the processor generating the instructions may interpolate corresponding angles to rotate the deposition axis 128 of the deposition head 112 based at least in part on the slope of the curve at various locations along the wall surface. Also, the instructions may direct the 3D printer to align the disposition axis with directions that are tangent to the portions of the wall surface adjacent to the current edge of the layer being deposited) (Para. [0056]).  
22.	Regarding claim 14-15, as to claim 14-15, applicant is directed to the citation of claim 5-6 above.
23.	Regarding claim 22, the combination of Vittitow and Kerekes teaches the computer-implemented method of claim 1 wherein Vittitow further comprising: determining a third guide curve associated with the 3D model determining a third guide curve associated with the 3D model (e.g., In addition, the instructions may be operative to cause the 3D printer to provide a smooth angular transition of the deposition head along wall surfaces in different layers (e.g., 
The combination of Vittitow and Kerekes does not specifically teach and causing, based on the third guide curve, the deposition tool to deposit a third layer of material across both a first edge of the first layer and a second edge of the second layer.    
	Page teaches further comprising and causing, based on the third guide curve, the deposition tool to deposit a third layer of material across both a first edge of the first layer and a second edge of the second layer (e,g., In some cases external fill layers may be used in some areas to achieve external part shapes with an angle less than the nozzle angle as measured from vertical such as angle 1530 of FIG. 15J (or greater than the side angle of the nozzle measured from horizontal). Referring also to FIG. 15H, layers 1550, 1542, 1546 and 1548 are external fill layers that may be added subsequent to upper spanning layers such as upper spanning layer 1532. External fill layers may be non-planar or non-horizontal or they may be horizontal. In this example they are shown to be horizontal and planar except for areas which interface with non-planar spanning layers below them. For example, layer 1550 has a lower boundary that is non-planar and follows the non-planar shape of spanning layer 1532 which lies below it. External fill 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, having the teachings of Vittitow and Page before him/her, to modify the teachings of Vittitow to include the teaching of Page with the motivation to manufacture the part more quickly and be stronger (Page: Para. [0135]).
24.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vittitow in view of Kerekes, and further in view of Stempfer (US PG Pub: 2016/0318130).
25.	Regarding claim 18, the combination of Vittitow and Kerekes teaches the one or more non-transitory computer-readable media of claim 17 but does not specifically teach wherein the deposition tool comprises a metal inert gas (MIG) welder.    
	Stempfer teaches wherein the deposition tool comprises a metal inert gas (MIG) welder (e.g., The PAW torch can be of any configuration capable of creating an electric arc to heat and melt the metal wire, such as a PTA torch, a gas metal arc welding (GMAW), particularly using non-reactive gases to make the arc (metal inert gas welding or MIG-welding). The metal wire is made to melt in the plasma produced by torch using an electric arc, and the melting metal wire is deposited onto the preheated area or molten pool on the workpiece to add to and form the near net shape metal bodies) (Para. [0099]).    
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, having the teachings of Vittitow, Kerekes and Stempfer before him/her, to modify the combined teachings of Vittitow, and Kerekes to include .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGNESHKUMAR C PATEL/            Primary Examiner, Art Unit 2116